Citation Nr: 0808709	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-13 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION


The veteran served on active duty from March 1967 to March 
1969. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey. 

On the veteran's substantive appeal Form 9, the veteran 
requested a formal hearing at the local VA office with a 
Decision Review Officer.  Such hearing was scheduled.  The 
transcript of the proceeding has been associated with the 
veteran's claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss was initially demonstrated many 
years after service.

2.  There is competent medical evidence indicating there is 
no link between the veteran's current bilateral hearing loss 
and active service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a March 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any further evidence he has in 
his possession that pertains to the claim.  A letter advising 
the veteran of the evidence needed to establish a disability 
rating and effective date was issued in November 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, a private treatment report, the transcript 
of the veteran's formal hearing at the RO and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he was subjected to armament fire 
while on active duty in Vietnam which led to his bilateral 
hearing loss.  On the veteran's claim form, dated February 
2005, he indicates that his hearing loss began in 1969 and 
had never been treated.

The veteran's induction examination dated January 1967 
indicates puretone thresholds in the right ear of either 10 
or 15 at 500 to 4000 hertz and puretone thresholds in the 
left ear of between 10 and 30 at 500 to 4000 hertz.  The 
veteran's separation examination in March 1969 indicates that 
the veteran's hearing was the same or slightly better than at 
his induction examination.  Puretone thresholds in the right 
ear were between 0 and 10 at 500 to 4000 hertz and puretone 
thresholds in the left ear were between 0 and 5 at 500 to 
4000 hertz.  On his separation examination dated March 1969, 
the veteran indicated he had never suffered with ear, nose or 
throat trouble.  There are no audiological problems or 
complaints noted in the veteran's service treatment records.  
There is no evidence of the veteran's hearing worsening while 
in service or within one year after service.  

The only private medical evidence of record pertains to 
disabilities other than hearing loss.

A VA audiological examination conducted in January 2006 
indicates that the veteran's puretone thresholds in his right 
ear were between 10 and 50 at 500 to 4000 hertz, with an 
average of 29.  In the veteran's left ear, his puretone 
thresholds were between 15 and 60 at 500 to 4000 hertz, with 
an average of 38.  The veteran stated that the onset of his 
hearing loss was between 2 and 4 years prior to the VA 
examination.  The veteran reported a history of occupational 
noise exposure as a truck driver and chemical operator for 18 
years.  The veteran reported a history of recreational noise 
exposure as a hunter with use of hearing protection.  In a 
February 2006 addendum, the examiner noted he reviewed the 
veteran's claims file.  He stated that induction and 
separation exams and noted that the veteran's hearing was 
within the normal range at both exams.  The examiner stated 
that given that information, when coupled with the veteran's 
report of recent onset of hearing loss, presbycusis, and 
positive occupational and recreational noise exposure, the 
veteran's bilateral hearing loss was not caused by or the 
result of his military service.  There is no medical opinion 
to the contrary.

The Board acknowledges the veteran's contentions that his 
hearing loss is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

For the reasons set forth above, the Board finds that the 
competent medical evidence is against a finding that the 
veteran's current hearing loss is related to service.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).  Thus, the claim for service 
connection is denied.     


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


